UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-632



In Re: ABEL UKA OKORO,

                                                         Petitioner.



       On Petition for a Writ of Mandamus.    (CR-93-162-A)


Submitted:   March 27, 1997                 Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Abel Uka Okoro, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abel Uka Okoro brought this mandamus petition seeking an order

directing the district court to render a decision on his Motion for

the Return of Seized Money and Property.   Subsequently, the dis-

trict court entered an order denying Okoro's motion. Because his

mandamus petition is now moot, we deny the petition. We dispense
with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                2